     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 1 of 19



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KEVIN T. MADDISON and DAVID
WALTON,
individually and on behalf of
all other persons similarly situated,

                              Plaintiffs,

       -against-                                             5:17-CV-0359 (LEK/ATB)

COMFORT SYSTEMS USA (SYRACUSE),
INC., d/b/a ABJ FIRE PROTECTION CO.,
INC.,

                              Defendant.


                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiffs Kevin T. Maddison and David Walton have moved for conditional certification

of a collective action pursuant to § 216(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201, et seq. Dkt. Nos. 80 (“Motion for Conditional Certification”); 80-1 (“Plaintiffs’

Memorandum”); 80-2 (“Rozger Declaration”). Comfort Systems USA (Syracuse), Inc.

(“Defendant”) has opposed conditional certification and moved for summary judgment on

several of Plaintiffs’ claims. Dkt Nos. 87 (“Motion for Partial Summary Judgment” and

“Opposition to Motion for Conditional Certification”); 87-1 (“Rizzo Declaration”); 87-3

(“Pizzutelli Declaration”); 87-6 (“Defendant’s Statement of Material Facts”); 87-7 (“Defendant’s

Memorandum”).

       For the reasons that follow, Plaintiff’s Motion for Conditional Certification is denied and

Defendant’s Motion for Partial Summary Judgment is granted.
        Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 2 of 19



II.      BACKGROUND

         A. Factual Background

         The facts and allegations in this case were detailed in previous Memorandum-Decisions

and Orders of this Court, familiarity with which is assumed. See Dkt. Nos. 19 (“February 2018

Memorandum-Decision and Order”); 93 (“September 2019 Memorandum-Decision and Order”).

         B. Procedural History

         This case has a long and somewhat convoluted procedural history, some of which is

relevant to determination of the pending motions, but all of which the Court provides for clarity’s

sake.

         Maddison commenced this action on March 30, 2017. Dkt. No. 1 (“Complaint”). On June

12, 2017, Defendant moved to dismiss the Complaint, or, in the alternative, to strike the

Complaint’s class allegations. Dkt. No. 10 (“Motion to Dismiss the Complaint”). The Court had

not yet ruled on Defendant’s Motion to Dismiss the Complaint when Maddison filed his First

Amended Complaint. Dkt. No. 14 (“First Amended Complaint”). On July 14, 2017, Defendant

then moved to dismiss the First Amended Complaint, or, in the alternative, to strike Maddison’s

class allegations. Dkt. No. 15 (“Motion to Dismiss the First Amended Complaint”). On February

1, 2018, this Court denied Defendant’s Motion to Dismiss First Amended Complaint, but granted

its motion to strike as to any of Maddison’s class claims that allegedly arose before May 2011 or

after May 2015. February 2018 Memorandum-Decision and Order. On February 15, 2018,

Defendant answered the First Amended Complaint and counterclaimed against Maddison for

unjust enrichment under New York State law. Dkt. No. 21 (“Defendant Answer and




                                                2
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 3 of 19



Counterclaim”). Maddison answered the Counterclaim on March 7, 2018. Dkt. No. 25

(“Counterclaim-Defendant Answer”).

       On April 9, 2018, Maddison moved to amend his First Amended Complaint and to add

Walton as an additional class representative. Dkt. No. 29 (“Motion to Amend and Intervene”).

On August 24, 2018, Magistrate Judge Baxter denied Maddison’s Motion to Amend and

Intervene in that:

               (1) plaintiff may not pursue the proposed Third Cause of Action
               under the [NYLL] for overtime based on prevailing wages on public
               works projects, as that claim is futile because plaintiff did not first
               pursue the appropriate administrative remedies under NYLL § 220;
               (2) to the extent the Third Cause of Action claims overtime involving
               uncounted travel time, any claims by an employee during work weeks
               when he is claiming any overtime based on the prevailing wage on a
               public work project would also be futile and may not be pursued for
               failure to exhaust administrative remedies under NYLL § 220; (3)
               plaintiff David Walton may not pursue his proposed claim under the
               Fair Labor Standards Act (“FLSA”), as it is barred by the applicable
               statute of limitations and is futile.

Dkt. No. 46 (“August 24, 2018 Text Order”). The Magistrate Judge granted Maddison’s Motion

to Amend and Intervene in all other respects. Id.

        Plaintiffs filed their Second Amended Complaint on the same day Magistrate Judge

Baxter issued the August 24, 2018 Text Order, Dkt. No. 48 (“Second Amended Complaint”), and

objected to the text order on September 7, 2018, Dkt. No. 53 (“Plaintiffs’ Objection”). Defendant

filed a motion to dismiss Plaintiffs’ Second Amended Complaint and a response to Plaintiffs’

Objection on September 28, 2019. Dkt. No. 56 (“Motion to Dismiss the Second Amended

Complaint”). On September 30, 2019, this Court granted Defendant’s Motion to Dismiss the

Second Amended Complaint and denied Plaintiffs’ Objection. September 2019 Memorandum-



                                                 3
      Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 4 of 19



Decision and Order. On November 27, 2019, Plaintiffs moved to amend their Second Amended

Complaint. Dkt. No. 95 (“Motion to Amend the Second Amended Complaint”). On January 20,

2020, Magistrate Judge Baxter granted Plaintiffs’ Motion to Amend Second Amended

Complaint. Dkt. No. 99 (“January 2020 Text Order”). Plaintiffs filed their Third Amended

Complaint on February 10, 2020. Dkt. No. 101 (“Third Amended Complaint”). There is now a

pending motion to dismiss Plaintiffs’ Third Amended Complaint, Dkt. No. 103 (“Motion to

Dismiss the Third Amended Complaint”) but that motion is not yet ripe for determination since it

has yet to be fully briefed.

        While the parties disputed the sufficiency of Plaintiffs’ Second Amended Complaint, they

proceeded with discovery. On March 27, 2019, Plaintiffs moved under the FLSA to conditionally

certify a class of similarly situated individuals “employed by Comfort Systems who performed

work on fire alarms, fire sprinkler, and security system equipment in the State of New York,

during the six years preceding March 30, 2011.” Mot. for Conditional Certification at 12. On

May 21, 2019, Defendant moved for partial summary judgment and opposed Plaintiffs’ Motion

for conditional Certification. Mot. for Partial Summ. J; Opp’n to Mot. for Conditional

Certification. On June 4, 2019, Plaintiffs filed their response to Defendant’s Motion for Partial

Summary Judgment and Opposition to Motion for Conditional Certification. Dkt. No. 88

(“Plaintiffs’ Response”). On June 10, 2019, Defendant replied to Plaintiffs’ Response. Dkt. No.

92 (“Defendant’s Reply”).




                                                 4
       Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 5 of 19



III.    LEGAL STANDARDS

        A. Conditional Certification

        “Section 216(b) of the FLSA provides for any employee to bring a collective action on

behalf of himself or others ‘similarly situated’ as long as any employee willing to join such an

action gives his consent in writing and that ‘such consent is filed in the court in which such

action is brought.’” Sobczak v. AWL Indus., Inc., 540 F. Supp. 2d 354, 361–62 (E.D.N.Y. 2007)

(quoting 29 U.S.C. § 216(b)). “Neither the FLSA nor its implementing regulations define the

term ‘similarly situated.’ However, courts have held that plaintiffs can move to conditionally

certify a § 216(b) class by making a modest factual showing sufficient to demonstrate that they

and potential plaintiffs together were victims of a common policy or plan that violated the law.”

Hoffmann v. Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997) (citing cases). “The modest

showing required for conditional certification cannot be satisfied simply by unsupported

assertions. Instead, the factual showing, even if modest, must still be based on some substance.”

Augustyniak v. Lowe’s Home Ctr., LLC, 102 F. Supp. 3d 479, 485 n.5 (W.D.N.Y. 2015)

(citations and quotation marks omitted). “Courts regularly grant motions for approval of a

collective action [] ‘based upon employee affidavits setting forth a defendant’s plan or scheme to

not pay overtime compensation and identifying by name similarly situated employees.’” Sobczak,

540 F. Supp. 2d at 362 (quoting Wraga v. Marble Lite, Inc., No. 05-CV-5038, 2006 WL

2443554, *1 (E.D.N.Y. Aug. 22, 2006)).1


        1
         Plaintiffs have moved to conditionally certify a collective action. Once the class is
conditionally certified and notice is served to the other proposed plaintiffs, Plaintiffs may move
to formally certify the class. Upon doing so, “the district court will, on a fuller record, determine
whether a so-called ‘collective action’ may go forward by determining whether the plaintiffs who
have opted in are in fact ‘similarly situated to the named plaintiffs. The action may be

                                                  5
      Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 6 of 19



       B. Summary Judgment

       Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

The moving party bears the initial burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the outcome of

the suit under the governing law” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; see

also Selevan v. N.Y. Thruway Auth., 711 F.3d 253, 256 (2d Cir. 2013) (noting summary

judgment is appropriate where the non-moving party fails to “come forth with evidence sufficient

to permit a reasonable juror to return a verdict in his or her favor on an essential element of a

claim” (internal quotation marks omitted)).

IV.    DISCUSSION

       A. Conditional Certification

       In their Motion for Conditional Certification, Plaintiffs request the Court (1) conditionally

certify a collective action; (2) issue notice of said action; and (3) compel Defendant “to provide

the names, addresses, telephone numbers, e-mail addresses, date of employment, dates of birth,

and, if applicable, last four digits of the Social Security numbers” of other potential plaintiffs.

Mot. for Conditional Certification at 13–14.



‘de-certified’ if the record reveals that they are not, and the opt-in plaintiffs’ claims may be
dismissed without prejudice.” Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010).

                                                  6
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 7 of 19



       Regarding Plaintiffs’ request for certification, Plaintiffs have not submitted any affidavits

or exhibits that contain a “reference to any [] employee other than Plaintiffs.” See Morales v.

Plantworks, Inc., No. 05-CV-2349, 2006 WL 278154, at *2 (S.D.N.Y. Feb. 2, 2006); see also

Prizmic v. Armour, Inc., No. 05-CV-2503, 2006 WL 1662614, at *3 (E.D.N.Y. June 12, 2006)

(“Here, plaintiff has not submitted any evidence by affidavit or otherwise to demonstrate that he

and other potential plaintiffs were victims of a common policy or plan that violated the law.”

(emphasis in original)). “On the contrary, [Plaintiffs] make[] only general allegations in [their]

complaint that” they and other individuals who have performed various types of electrical or

sprinkler work on behalf of Defendant “were denied overtime compensation.” See id.; Flores v.

Osaka Health SPA, Inc., No. 05-CV-962, 2006 WL 695675, at *3 (S.D.N.Y. Mar. 16, 2006)

(“The plaintiff’s determination to rely upon broad conclusory allegations and nothing more, also

militates against certifying this as a FLSA collective action.” (citing Morales, 2006 WL 278154,

at *3)). Accordingly, Plaintiffs’ Motion for Conditional Certification is denied.

       The Court also denies Plaintiffs’ requests that the Court issue notice of a conditionally

certified collective action and compel Defendant to provide information on other similarly

situated employees. See Becerra v. IM LLC-I, No. 14-CV-2671, 2015 WL 1954478, at *6

(E.D.N.Y. Apr. 29, 2015), aff’d, No. 14-CV-2671, 2016 WL 8968978 (E.D.N.Y. Feb. 20, 2016)

(“Because the Court has denied Plaintiff’s motion for conditional certification, his related request

for court-facilitated notice is denied as moot. In addition, Plaintiff’s application for the disclosure

of the names, addresses, telephone numbers and dates of birth of prospective opt-in plaintiffs is

denied.”).




                                                  7
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 8 of 19



       B. Summary Judgment

       Defendants move for partial summary judgment on three of Plaintiffs’ claims brought on

behalf of themselves and others2: (1) breach of contract for failing to pay wages at the prevailing

rate and supplemental benefits to Plaintiffs as third-party beneficiaries of contracts that

Defendant entered into with public entities; (2) violations of the FLSA for failing to pay overtime

at a rate of 1.5 times the prevailing wage rate; and (3) quantum meruit and unjust enrichment.

Mot. for Partial Summ. J. at 1; Third Am. Compl. ¶¶ 54–62, 67–74. Defendant has not moved for

summary judgment on Plaintiffs’ claims that Defendant violated New York Labor Law

(“NYLL”) by failing (1) to pay Plaintiffs overtime at a rate of 1.5 times the prevailing wage rate;

and (2) to credit travel time towards the forty hours of work required before owing overtime.

Third Am. Compl. ¶¶ 63–66.3

               1. Breach of Contract and FLSA Claims

       Defendant seeks dismissal of Plaintiffs’ third-party beneficiary and FLSA claims for

certain contracts Defendant entered into with public institutions. These eleven contracts are “Fire

Alarm System Inspection Agreements and Sprinkler Inspection Agreements for sites where

Maddison and Walton performed work.” Rizzo Decl. ¶ 13, Ex. 1 (collectively, the “Inspection


       2
          For simplicity, from here onward when the Court mentions “Plaintiffs” the Court refers
to both the Plaintiffs themselves and the similarly situated individuals Plaintiffs purport to
represent.
       3
          The Court clarifies that Defendant technically moved for summary judgment on claims
asserted in Plaintiffs’ Second Amended Complaint since that complaint was the operative
pleading at the time Defendant filed its Motion for Partial Summary Judgment. However, since
Plaintiffs’ Third Amended Complaint is now the operative pleading and contains nearly identical
claims to those included in the previous amended complaint, the Court construes Defendant’s
Motion for Partial Summary Judgment as addressing claims in the latter amended complaint.
Thus, the Motion for Partial Summary Judgment remains ripe for determination.

                                                  8
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 9 of 19



Contracts”). For the reasons described below, the Court grants Defendant’s Motion for Partial

Summary Judgment on Plaintiffs’ breach of contract and FLSA claims based on the Inspection

Contracts.

       As the Second Circuit has observed:

               Under New York law, the requirement that workers engaged in
               “public works” should be paid at prevailing wages reaches back at
               least to 1905, when Article 1, Section 17 of the State’s Constitution
               was passed. The amendment stated that no worker “engaged in the
               performance of any public work, shall be . . . paid less than the rate
               of wages prevailing in the same trade or occupation in the locality
               within the state where such public work is to be situated, erected or
               used.” N.Y. Const. art. I. § 17.

               The portion of the NYLL at issue here—section 220—is, as the
               district court put it, a “codification” of that amendment. [Ramos v.
               SimplexGrinnell LP, 796 F. Supp. 2d 346, 352 (E.D.N.Y. 2011)].
               Section 220 . . . states that every public works contract must provide
               that all laborers employed by the contract will be paid prevailing
               wages. N.Y. Lab. Law 220(3)(a). It also furnishes administrative
               mechanisms to enforce this requirement. Id. § 220(3)(e).
               Additionally, the New York Court of Appeals has held that workers
               may bring common law breach of contract suits as the intended
               third-party beneficiaries of such public works contracts. See Fata v.
               S.A. Healy Co., 289 N.Y. 401, 404–07, 46 N.E.2d 339 (1943).

               The plaintiffs here pursued the latter course. To prevail in their suit,
               they need to show, first, that they are “laborers, workmen, or
               mechanics” within the meaning of NYLL section 220 . . . . See Erie
               County Indus. Dev. Agency v. Roberts, 94 A.D.2d 532, 465 N.Y.S.2d
               301, 305 (Fourth Dep’t 1983), aff’d, 63 N.Y.2d 810, 482 N.Y.S.2d
               267, 472 N.E.2d 43 (1984). Second, they must show that theirs was
               “covered” work—that is, work entitled to prevailing wages under the
               statute. See id.

Ramos v. SimplexGrinnell LP, 740 F.3d 852, 855–56 (2d Cir. 2014).

       Like the plaintiffs in Ramos, Plaintiffs have chosen to pursue their claims as third-party

beneficiaries to state funded contracts instead of through the administrative procedures provided


                                                  9
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 10 of 19



under NYLL. And, similar to the defendants in Ramos, Defendant does not dispute that

Plaintiffs’ employment with Defendant places them within the ambit of NYLL. Rather, for the

Inspection Contracts, Defendant argues on three grounds that Plaintiffs are not entitled to

prevailing wages as third-party beneficiaries to those agreements. The Court addresses each

ground in turn.

                       a. Plaintiffs’ Claims are Time-Barred

       First, Defendant argues that Plaintiffs’ breach of contract claims are time-barred for the

Inspection Contracts. Def.’s Mem. at 6–8. The Court agrees.

       “A third-party beneficiary does not have greater rights than the promisee under the

agreement sued upon.” Barnum v. Millbrook Care Ltd. P’ship, 850 F. Supp. 1227, 1234

(S.D.N.Y. 1994), aff’d, 43 F.3d 1458 (2d Cir. 1994). Here, the Inspection Contracts bar public

entities who contracted with Defendant from bringing claims against Defendant “more than one

year after accrual of the cause of action.” Rizzo Decl. ¶ 14 (citing Inspection Contracts). Thus,

because the promisees under the Inspection Contracts—public entities—cannot bring suit on

claims that accrued more than a year ago, neither can Plaintiffs as third-party beneficiaries under

those agreements. See Barnum, 850 F. Supp. at 1234–35 (“Since the promisee . . . can no longer

enforce the covenant to repay the terminated residents under the Agreement’s internal 15 months

statute of limitations, the third-party beneficiary . . . is also time barred under the Agreement’s

internal limitations period.”); Sidik v. Royal Sovereign Int’l Inc., 348 F. Supp. 3d 206, 214

(E.D.N.Y. 2018) (concluding that third-party beneficiaries to a contract for security and

monitoring services are subject to contract’s one-year limitations period).




                                                 10
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 11 of 19



       Plaintiffs respond that the one-year limitations period included in the Inspection Contracts

are “void as against public policy” since “Plaintiffs and the proposed class were unaware” of that

provision. Pls.’ Resp. at 6. Yet, there is no indication that the third-party beneficiaries in Barnum

or Sidik were aware of the provisions in the contracts at issue in those cases, either. And

Plaintiffs do not cite to case law holding that a one-year limitations period in a contract is void as

against public policy under New York law. The Court does not believe Plaintiff could have done

so, anyway. See Sidik, 348 F. Supp. 3d at 214.

       Plaintiffs’ claims under the Inspection Contracts accrued at the latest in 2014 and 2015

(when Walton and Maddison terminated their employments with Defendant, respectively). See

Rizzo Decl. ¶¶ 9, 11. Plaintiffs, however, commenced this action in 2017, i.e., two to three years

after the claims accrued. Dkt. No. 1. Accordingly, their third-party beneficiary claims based on

the Inspection Contracts are time-barred.

                       b. The Inspection Contracts Do Not Entitle Plaintiffs to Prevailing Wages

                               (1) Breach of Contract

       Second, Defendant alternatively argues that Plaintiffs’ breach of contract claims

stemming from the Inspection Contracts must fail because those agreements do not provide

Plaintiffs and similarly-situated employees prevailing wages for their work. Def.’s Mem. at 9–10.

The Court agrees.

       As noted by the Ramos court:

               New York courts have held that, in order for workers to bring a
               third-party breach of contract claim under NYLL section 220, the
               contract between the employer and the municipality must expressly
               state that a prevailing wage will be paid. See, e.g., [Fata v. S. A.
               Healy Co., 46 N.E.2d 339 (1943)] (holding that the contractual


                                                 11
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 12 of 19



               obligation to pay the prevailing wages provided by the statute
               provides workers with the third-party enforcement rights); Maldonado
               v. Olympia Mech. Piping & Heating Corp., 8 A.D.3d 348, 777
               N.Y.S.2d 730, 731 (2d Dep’t 2004) (a third party claim can be
               brought when the “contract between the employer and the
               municipality expressly provides for the [prevailing] wages to be
               paid”); see also Seidel v. Hoffman Floor Covering Corp., No.
               09–cv–4027(js)(wdw), 2012 WL 3064153 (E.D.N.Y. July 26, 2012)
               (“New York courts have indicated that a breach of contract claim
               depends on the actual insertion of Section 220’s prevailing wage
               language into the contract.”).

Ramos, 740 F.3d at 858.

       Simply put, the Inspection Contracts do not affirmatively “state that the [Defendant] will

pay prevailing wages.” Rizzo Decl. ¶¶ 16–17 (citing Inspection Contracts). Because Plaintiffs are

not owed prevailing wages under the Inspection Contracts, their third-party beneficiary claims

brought to enforce those contracts mus fail.

       Nevertheless, Plaintiffs argue that “if [NYLL] § 220 requires that public work be paid

prevailing wages, the contractor may not avoid liability based on the presence or absence of

contract language.” Pls.’ Resp. at 5. However, Plaintiffs’ reliance on Cox v. NAP Constr. Co., 10

N.Y.3d 592, in support of their argument is misplaced. Even if NYLL § 220 requires employers

to pay prevailing wages to employees working at public entities, neither Cox nor any other case

holds that those employees are still entitled to prevailing wages when they sue to enforce

contracts that do not provide for such wages. See Seidel, 2012 WL 3064153, at *3 (“In Cox, as in

Fata, there was no question that the defendants had entered into public works contracts that

contained the prevailing wage provision in issue, and neither case addressed what happens where

a plaintiff cannot prove that a promise to pay prevailing wages was actually made. As mentioned




                                                12
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 13 of 19



already, Fata suggested that a laborer in this situation is limited to his statutory remedies [under

NYLL].” (internal citation omitted)).

       Plaintiffs also argue that provisions in the Inspection Contracts absolving Defendant of

the obligation to pay prevailing wages are void as against public policy. Pls.’ Resp. at 6–7. The

Court is not persuaded by Plaintiffs reliance upon Wroble v. Shaw Envtl. & Infrastructure Eng’g

of New York, P.C., 88 N.Y.S.3d 21, 23 (App. Div. 2018) and Singh v. Zoria Hous., LLC, 83

N.Y.S.3d 488, 490 (App. Div. 2018) in support of their argument. Wroble hold that a contract

cannot “prohibit[] third-party actions for violation of prevailing wage payments” when the

contract provides prevailing wages, Wroble, 88 N.Y.S.3d at 22–23, while Singh holds that a

contract cannot compel a third-party beneficiary to exhaust administrative remedies before

enforcing a separate provision in the contract that provides prevailing wages, Singh, 83 N.Y.S.3d

at 490. Neither case holds that contracts forbidding payments of prevailing wages are void as

against public policy. That New York courts require contracts to expressly provide for prevailing

wages for third-party beneficiaries to seek such wages under those agreements suggests the

provisions in the Inspection Contracts prohibiting the payment of prevailing wages do not violate

public policy. See Ramos, 740 F.3d at 858.

       In sum, the Court grants summary judgment for Defendant on Plaintiffs’ breach of

contract claims stemming from the Inspection Contracts since those agreements do not entitle

Plaintiffs to prevailing wages.

                                  (2) FLSA

       Defendant argues that Plaintiffs are not owed prevailing wages under the FLSA “on




                                                 13
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 14 of 19



contracts that do not provide for the payment of prevailing wages.” Defs.’ Mem. at 10–11. The

Court agrees.

       Defendant relies on Sobczak v. AWL Indus., Inc., 540 F. Supp. 2d 354, 361 (E.D.N.Y.

2007) in support of its argument. Sobczak observed that plaintiffs attempting to recover unpaid

overtime at 1.5 times the prevailing wage rate under the FLSA “must first prove their entitlement

to prevailing wages under state law as predicate for an FLSA recovery.” 540 F. Supp. 2d at 361.

This is because NYLL, and not the FLSA, provides for prevailing wages. Compare FLSA §

207(a)(1) (providing overtime compensation “at a rate not less than one and one-half times the

regular rate at which [the employee] is employed”) with NYLL § 220(3)(a) (mandating

individuals who work at public institutions receive prevailing wages) (emphasis added). In

Sobczak, the court found the plaintiff’s had proven their entitlement to prevailing wages under

New York law because the contracts at issue provided for prevailing wages. Id. at 357–61.

Plaintiffs, as discussed above, are not owed prevailing wages in the Inspection Contracts. Hence,

the question remains whether Plaintiffs may still recover unpaid overtime at 1.5 times the

prevailing wage rate under the FLSA when the Inspection Contracts do not provide prevailing

wages. With no guidance from the case law, the Court answers this question in the negative.

       Since in this situation “the determination of the ‘regular rate’ for purposes of calculating

overtime [under the FLSA] is a function of contractual arrangements,” see Dong v. Ng, No. 08-

CV-917, 2011 WL 2150544, at *6 (S.D.N.Y. Mar. 8, 2011), report and recommendation adopted

by No. 08-CV-917, 2011 WL 2150545 (S.D.N.Y. May 31, 2011), Plaintiffs’ FLSA claims rise

and fall with the language included in the contracts under which they worked. Consequently,

since the Inspection Contracts do not provide for prevailing wages, Plaintiffs cannot collect


                                                14
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 15 of 19



unpaid overtime under the FLSA that is calculated off of the prevailing wage rate. To hold

otherwise would allow Plaintiffs to make an end-run around the state restrictions on Plaintiffs’

ability to seek prevailing wages as third-party beneficiaries discussed above.

       In sum, the Court grants summary judgment for Defendant on Plaintiffs’ FLSA claims

stemming from the Inspection Contracts because, once again, those agreements do not entitle

Plaintiffs to prevailing wages.

                       c. NYLL Does Not Entitle Plaintiffs to Prevailing Wages for Testing and
                          Inspection Work

       Plaintiffs seek prevailing wages for “installing, maintaining, inspecting, testing, repairing

and/or replacing fire alarm, fire sprinkler, and security system equipment.” Third Am. Compl.

¶¶ 2, 16, 34. Defendant argues Plaintiffs cannot recover prevailing wages for “inspection” and

“testing” work under NYLL. Def.’s Mem. at 11–12. The Court agrees with Defendant.

       NYLL limits recovery of prevailing wages to “construction, replacement, maintenance,

and repair of public works.” Erie Cty. Indus. Dev. Agency v. Roberts, 65 N.Y.S.2d 301, 305

(App. Div. 1983), aff’d, 472 N.E.2d 43 (N.Y. 1984). Plaintiffs rely on Ramos for the proposition

that they are entitled to prevailing wages under NYLL for inspection and testing work. Pls.’

Resp. at 7 (citing 740 F.3d at 854). Ramos in turn relies on a 2010 opinion from the New York

State Department of Labor (“NYSDOL”), which held that testing and inspection work are types

of “maintenance” covered by NYLL for the purposes of prevailing wages. 740 F.3d at 854. Yet

the NYSDOL based its opinion on the fact that the defendant’s “own documents had treated

testing and inspection work as within the category of ‘maintenance work’” covered by NYLL. Id.

Here, the Inspection Contracts state “test & inspection [service] provided under this Agreement



                                                15
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 16 of 19



does not include any maintenance . . . .” Rizzo Decl. Decl. ¶¶ 15–16 (emphasis added) (quoting

Inspection Contracts). Thus, Ramos is not applicable on this set of facts. Plaintiffs further rely on

a New York Court of Appeals decision that answered two questions certified by the Ramos court.

Pls. Resp. at 7 (citing Ramos v. SimplexGrinnell LP, 21 N.E.3d 237 (N.Y. 2014)). That opinion,

however, takes no view on whether inspection and testing work is covered by NYLL. Ramos, 21

N.E.3d 237.

        As noted above, a third-party beneficiary does not possess rights greater than those

afforded to the promisee under the contract. Barnum, 850 F. Supp. at 1234. Consequently,

Plaintiffs are bound by the terms of the Inspection Contracts, which do not afford prevailing

wages (let alone those for inspection and testing work). See Timberline Elec. Supply Corp. v. Ins.

Co. of N. Am., 421 N.Y.S.2d 987 (App. Div. 1979), aff’d, 417 N.E.2d 1248 (N.Y. 1980) (“Any

right Timberline has under the suretyship agreement arises because of Timberline’s status as a

third-party beneficiary. As such Timberline is bound by the conditions and limitations created by

the contract.”) (internal citation omitted).

        In sum, even if the Court found that Defendant owed Plaintiffs prevailing wages under

the Inspection Contracts (which, as discussed above, the Court has not done), Defendant would

not owe prevailing wages for inspection and testing work.

                2. Quantum Meruit and Unjust Enrichment

        Under a theory of quantum meruit, Plaintiffs claim they are entitled to the “reasonable

value” of the “numerous and valuable services” they performed at Defendant’s request. Third

Am. Compl. ¶¶ 67–69. Plaintiffs also claim Defendant owes them the difference between the

amount public entities paid to Defendant, which was based on the prevailing wage rate, and the


                                                 16
      Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 17 of 19



amount Defendant actually paid to its employees for their work performed at those entities,

which was based on a lower rate. Id. ¶¶ 70–74. Defendant argues that Plaintiffs cannot maintain

their quantum meruit and unjust enrichment claims because they are “premised entirely on

Plaintiffs’ alleged contractual . . . entitlement to prevailing wages.” Def.’s Mem. at 12–14. The

Court agrees with Defendant.

       Plaintiffs’ quantum meruit and unjust enrichment claims stem from their purportedly

contractually-based entitlement to prevailing wages. See Third Am. Compl. ¶¶ 29–36; 72. “It is

well-settled that when a valid and enforceable written contract governs a given subject matter,

recovery in quasi-contract is precluded.” Jara v. Strong Steel Door, Inc., 872 N.Y.S.2d 691, 691

(N.Y. Sup. Ct. 2008) (citing, inter alia, Clark–Fitzpatrick, Inc. v. Long Is. R.R. Co., 516 N.E.2d

190, 193 (N.Y. 1987)). Since the Inspection Contracts between Defendant and public entities

contain provisions governing whether Plaintiffs are entitled to prevailing wages, Plaintiffs’

“quasi-contract claims, . . . quantum meruit and . . . unjust enrichment, must be dismissed.” See

id.

       Plaintiffs’ sole reliance on Johnson v. Carlo Lizza & Sons Paving, Inc., 160 F. Supp. 3d

605 (S.D.N.Y. 2016) in support of their claims is misguided. In Johnson, the court denied a

motion to dismiss the plaintiffs’ quantum meruit and unjust enrichment claims because the

plaintiffs’ could plead those claims in the alternative to breach of contract. Id. at 617. Here,

Defendant has moved for summary judgment. “Of course, at summary judgment, if the parties

agree that there was a valid contract on the same subject, pleading in the alternative under Rule

8(d) cannot save a claim of unjust enrichment.” Okada v. Whitehead, No. 15-CV-1449, 2016 WL

9448482, at *14 (C.D. Cal. Nov. 4, 2016) (“At the complaint stage, pleading in the alternative is


                                                  17
     Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 18 of 19



acceptable, but in response to a motion for summary judgment plaintiff must in the face of

defendant’s evidence provide some response . . . .”), aff’d, 759 F. App’x 603 (9th Cir. 2019); see

also Bolla v. Strickland, No. 07-CV-129, 2008 WL 11506700, at *2 (W.D. Pa. May 14, 2008),

report and recommendation adopted by No. 07-CV-129, 2008 WL 11506698 (W.D. Pa. May 28,

2008), aff’d, 304 F. App’x 22 (3d Cir. 2008).

       In sum, the Court grants summary judgment to Defendant on Plaintiffs’ quantum meruit

and unjust enrichment claims.

V.     CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that Plaintiffs’ Motion for Conditional Certification (Dkt. No 87) is

DENIED without prejudice; and it is further

       ORDERED, that Defendant’s Motion for Partial Summary Judgment (Dkt. No 87) is

GRANTED;4 and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

       IT IS SO ORDERED.



       4
          The Court recognizes that the Inspection Contracts do not reflect the complete universe
of contracts relevant to Plaintiffs’ claims. Defendant does, too. See Def.’s Reply at 4 n.2
(“Plaintiffs cite to two contracts which state the work in the contracts will be paid at prevailing
wage rates . . . . [Defendant] only moved on the contracts that did not contain prevailing wage
provisions.”) (internal citations omitted). As discussed above, the Court limits its dismissal of
Plaintiffs’ breach of contract, FLSA, quantum meruit, and unjust enrichment claims to those
based on the contracts Defendant submitted with its Motion for Partial Summary Judgment, i.e.,
the Inspection Contracts. At this time, the Court takes no position on whether Plaintiffs may
pursue these claims arising out of other contracts that may be relevant to Plaintiffs’ claims in this
case.

                                                 18
   Case 5:17-cv-00359-LEK-ATB Document 106 Filed 02/27/20 Page 19 of 19



DATED:    February 27, 2020
          Albany, New York




                                    19
